DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Please be advised the examiner handling this application has changed. Any inquiry concerning this communication or earlier communications should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.

 Response to Amendment
The reply filed 03/10/2022 has been entered. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments, see Remarks filed 03/10/2022, particularly with respect to the rejection of Claims 1-20 under 35 U.S.C. 103 in view of Lindholm et al (WO 2019/122494 A1) have been fully considered but are not persuasive. 
Regarding Claims 1-20, particularly Claims 1, 11 and 20, Applicant argues that the broadcast of the base station in Lindholm does not indicate anything about a second PLMN, but rather only provides information about the first PLMN - in particular, information that the first PLMN is in "disaster support mode". Applicant further submits that the base station of Lindholm does not indicate why it is in "disaster support mode", for example, the first PLMN may be in "disaster support mode" because some other PLMN has failed (e.g., a third PLMN to which the UE is not connected) or the first PLMN may proactively enter "disaster support mode" due to circumstances associated with elevated risk of 
Examiner respectfully disagrees. The broadest reasonable interpretation of the recited claim limitations requires receiving “an indication of a failure of a second PLMN” from a first PLMN, but the claims do not provide any specific requirements as to the format of this indication or the specific information that is to be included in this indication. The claims also do not require that the base station in the first PLMN “provide any information about other PLMNs” as argued by Applicant, merely an indication that there has been a failure. An “indication” as defined by Merriam-Webster does not only include the explicit action of “indicating” but also anything that “serves to indicate” such as a clue, hint, or some other evidence that something has happened. Therefore, any signal sent by the first PLMN that somehow hints to the wireless device that there has been a failure, either explicitly or implicitly, is sufficient to read on the recited limitations of the claims.
Furthermore, Applicant’s characterization of the teachings of Lindholm directly contradicts what is explicit in the text. While the base station of Lindholm may enter “disaster support mode” for any of the reasons suggested by Applicant, all of those reasons indicate that there has been failure in some other part of the network, and there is no teaching or suggestion that the base station of Lindholm enters “disaster support mode” unless there is need. As disclosed in Lindholm (Abstract, [0053-0055]) the user equipment first receives a pilot signal indicating that disaster support mode has begun in the first PLMN, and in response sends a registration request to the first PLMN, where “user equipment apparatus bypasses its black list of forbidden networks in response to detecting the disaster support mode and attempts to register to also other networks than its home network if sufficient service is not available in the home network.” (Abstract) The inability of the second PLMN to provide sufficient is a failure of the second PLMN, and this failure is further evidenced/hinted to the user equipment based on detecting a support mode broadcast from the first PLMN.  For these reasons, the disclosure of Lindholm continues to read on "receiving, by a wireless device from a base station of a first [PLMN], an indication of a failure of a second PLMN" as required by the recited limitations of the claims.
Applicant argues that the "registration request" of Lindholm does not include any information about the second PLMN, and that Lindholm discloses that the second PLMN is "a home network" of the UE, but there is no suggestion that the UE should include "an identifier" of its home network in the "registration request". Applicant further asserts that a typical roaming scenario, as disclosed in Lindholm Fig. 2, the registration request sent to a visited network typically includes a UE ID and does not typically comprise an identifier of the UE's home PLMN, therefore there is no evidence that the "registration request" of Lindholm includes "an identifier of the second PLMN" as required by the recited limitations of the claims.
Examiner respectfully disagrees. Lindholm discloses the first PLMN receiving a registration request from a user equipment apparatus for which a second PLMN is a home network in response to broadcasting that it has entered disaster support mode (Abstract), where subsequent to receiving this request the first PLMN performs signaling with the second PLMN to authenticate and establish communication with the user equipment (Abstract). Lindholm further discloses the first PLMN “obtaining from the user equipment apparatus 130 a subscription identification associated with the user equipment apparatus 130” and “requesting from the second public land mobile network 120 registration credentials for the user equipment apparatus 130 using the subscription identification.” ([0079-0080]) As Applicant has argued, the first PLMN may enter “disaster support mode” for any one or a number of neighboring cells, therefore in order to retrieve the proper registration credentials for the requesting device the first PLMN must determine which neighboring network the requesting device is must in some way indicate which neighboring PLMN the requesting device is subscribed to. For these reasons, the rejection is maintained.
Regarding the "subscriber identity information" of Kopplin, Applicant argues that Kopplin does not cure any of the deficiencies of Lindholm, and although Kopplin discloses that "subscriber identity information" should include an "IMSI", Kopplin says nothing about a registration requests. Applicant further argues there is no reason why a skilled artisan, in light of Lindholm, Kopplin, or any combination thereof, would insert an "IMSI" into the "registration request" disclosed by Lindholm to arrive at the claimed invention, and that it is not reasonable to rely on Kopplin to suggest any modifications to the "registration request" disclosed by Lindholm.
The Kopplin reference was not relied upon to make any combination or modification to the teachings of Lindholm. The Kopplin reference was brought in as a teaching reference to demonstrate the types of information, such as an IMSI, that would be included in the “subscription information” obtained in accordance with the registration request and identify the second PLMN for the base station. However, for the reasons discussed above, there is no reason to modify Lindholm to include an IMSI or the teachings of Kopplin, nor did examiner propose such modification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm et al (WO 2019/122494 A1).
Regarding Claim 1, LINDHOLM discloses method comprising: 
receiving, by a wireless device from a base station of a first public land mobile network (PLMN), an indication of a failure of a second PLMN (abstract, a first PLMN performs : receiving an initiation command to initiate a disaster support mode; responsively to the receiving of the initiation command, configuring the first PLMN to broadcast with at least one radio cell a pilot signal indicating that disaster support mode has begun in the first public land mobile network; receiving a registration request from a user equipment apparatus for which a second PLMN is a home network, etc.; also see pars. 0053-0055, user equipment, served by the second PLMN, detecting that the pilot signal of a radio cell of the first public land mobile network (PLMN) indicates that a disaster support mode has begun in the first PLMN and responsively, attempting to register with the first PLMN, etc.; also see fig.1 and pars. 0068-0069); and 
in response to the failure, sending, by the wireless device to [the] base station, an identifier of the second PLMN (abstract, receiving a registration request from a user equipment apparatus for which a second PLMN is a home network; and signaling with the second PLMN and based on the signaling performing all of the following: authenticating the user equipment apparatus; setting up encryption of radio interface between the first PLMN and the user equipment apparatus, etc.; also see fig.2 and pars. 0079-0080, obtaining from the UE a subscription identification associated with the UE and requesting from the second PLMN registration credentials of the UE using the subscription identification, therefore, the  subscription identification must include a corresponding PLMN identification in order to request said UE credentials from the specific second PLMN).
LINDHOLM does not expressly disclose the registration request is sent by the UE to the same cell that is broadcasting the disaster support mode indication. 
However, said feature is implicit or at least obvious in view of the teachings of LINDHOLM. In particular LINDHOLM discloses the UE continually monitoring pilot signals of proximate radio cell and detecting that the pilot signal of a radio cell of the first PLMN indicates disaster support mode has begun, and attempting to register with the first PLMN (see pars. 0052-0055; also see fig.1 and par. 0083, the radio cells 112 can be selected to support a disaster mode area individually, controlled by the same base station controller, belong to the same location area, etc.) That is, the base station may be an individual base station that broadcast the indication and receives the registration from the UE, or the UE may select the best received RSSI from a plurality of pilots sent by proximate cells/base stations, and send the registration request to the corresponding cell/base station, etc.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to configure individual or plural cells/base stations to provide support for the disaster mode in a targeted disaster area, as taught by LINDHOLM, so as to customize the disaster mode support area by increasing or decreasing the number of cells/base station that provide the support, and thereby optimize the amount of network traffic migrating into the first PLMN, as suggested by LINDHOLM above.
Regarding Claim 2, LINDHOLM further teaches [T]he method of claim 1, wherein the indication of the failure of the second PLMN comprises an indication of a network disaster of the second PLMN. (pars. 0051-0055, the UE first registers with the second PLMN as the home PLMN, detecting that the pilot signal of a radio cell of the first public land mobile network (PLMN) indicates that a disaster support mode has begun in the first PLMN, and responsively, attempting to register with the first PLMN, etc., that is receiving said disaster support mode pilot signal by the UE, which is  registered and served by the second  PLMN, indicates to the UE that the second (home) PLMN is no longer available and responsively the UE attempts  to register to the first PLMN).  
Regarding Claim 3, LINDHOLM further teaches [T]he method of claim 1, further comprising receiving, from the base station, a configuration message. (par. 0074, the first PLMN receiving a registration request from the UE, etc., and setting up encryption of radio interface between the first PLMN and the UE, i.e. implicitly receiving configuration message, e.g. pilot signal including sync information, for example, in order to send the registration message to a base station of the first PLMN, and also explicitly receiving configuration message to set up said encryption interface from the UE side).
Regarding Claim 4, LINDHOLM further teaches [T]he method of claim 2, wherein the configuration message comprises the indication of the failure of the second PLMN. (pars. 0051-0055, the UE first registers with the second PLMN as the home PLMN, detecting that the pilot signal of a radio cell of the first public land mobile network (PLMN) indicates that a disaster support mode has begun in the first PLMN, and responsively, attempting to register with the first PLMN, etc., i.e.,   the support mode pilot signal comprises a configuration message, e.g. comprising at least synchronization information, and further, indicates to the UE that the second (home) PLMN is no longer available and responsively the UE attempts  to register to the first PLMN).  
Regarding Claim 5, LINDHOLM implicitly teaches [T]he method of claim 2, wherein the configuration message comprises the identifier of the second PLMN. (pars. 0051-0055, the UE first registers with the second PLMN as the home PLMN, detecting that the pilot signal of a radio cell of the first public land mobile network (PLMN) indicates that a disaster support mode has begun in the first PLMN, and responsively, attempting to register with the first PLMN, etc.; also see par.  i.e.,   the support mode pilot signal comprises a configuration message, e.g. comprising at least synchronization information, and further, indicates to a UE in proximity that the specific second PLMN is no longer available and responsively a UE, which is served by said specific PLMN,  attempts  to register to the first PLMN).
Regarding Claim 6, LINDHOLM further teaches [T]he method of claim 1, further comprising determining, by the wireless device and based on the failure of a second PLMN, the first PLMN as a serving PLMN.  (pars. 0051-0055, the UE detecting that the pilot signal of a radio cell of the first public land mobile network (PLMN) indicates that a disaster support mode has begun in the first PLMN, and responsively, attempting to register with the first PLMN).
Regarding Claim 7, LINDHOLM further teaches [T]he method of claim 1, further comprising determining, by the wireless device and based on the failure of a second PLMN, the first PLMN as a serving PLMN during a network disaster of the second PLMN.  (pars. 0051-0055, the UE detecting that the pilot signal of a radio cell of the first public land mobile network (PLMN) indicates that a disaster support mode has begun in the first PLMN, and responsively, attempting to register with the first PLMN).
Regarding Claim 8, LINDHOLM further teaches [T]he method of claim 1, wherein the identifier of the second PLMN is sent to the base station in a registration request. (abstract, receiving a registration request from a user equipment apparatus for which a second PLMN is a home network; also see fig.2 and pars. 0079-0080, obtaining from the UE a subscription identification associated with the UE and requesting from the second PLMN registration credentials of the UE using the subscription identification, therefore, the  subscription identification included in the registration request, e.g. IMSI, must include a corresponding PLMN identification in order to request said UE credentials from the specific second PLMN).
Regarding Claim 9, 
Regarding Claim 10, LINDHOLM implicitly discloses [T]he method of claim 1, wherein the registration request indicates a registration type. (abstract, configuring the first PLMN to broadcast with at least one radio cell a pilot signal indicating that disaster support mode has begun in the first public land mobile network, receiving a registration request from a user equipment apparatus for which a second PLMN is a home network; and signaling with the second PLMN and based on the signaling performing all of the following: authenticating the user equipment apparatus; also see pars. 0085-0090, temporarily disabling the black list including the first PLMN. i.e., sending the registration to a previously rejected and black listed PLMN comprises indication of an emergency or disaster registration request, and therefore the first PLMN will not reject the request but rather will communicate with  indicated home PLMN of the UE).
Regarding Claim 11, The claim represents the wireless device recited in and performing the method of claim 1. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 1 above. LINDHOLM further discloses a wireless device, e.g. user equipment, comprising a processor and associated instructions stored in a memory of the device. See fig.5 and pars.  0102-0104, UE comprising memory 520 and program code 520 stored therein; processor 540.
Regarding Claim 12, the claim is rejected using the same grounds and motivation used for rejecting claim 2 above.
Regarding Claim 13, the claim is rejected using the same grounds and motivation used for rejecting claim 4 above.
Regarding Claim 14, the claim is rejected using the same grounds and motivation used for rejecting claim 4 above.
Regarding Claim 15, the claim is rejected using the same grounds and motivation used for rejecting claim 5 above.
Regarding Claim 16, the claim is rejected using the same grounds and motivation used for rejecting claim 6 above.
Regarding Claim 17, the claim is rejected using the same grounds and motivation used for rejecting claim 7 above.
Regarding Claim 18, the claim is rejected using the same grounds and motivation used for rejecting claim 8 above.
Regarding Claim 19, the claim is rejected using the same grounds and motivation used for rejecting claim 9 above.
Regarding Claim 20, the claim represents a system comprising the wireless device and the base station recited in and performing the method in claim 1 and its implicit counter method of the base station. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 1 or above. LINDHOLM further discloses a wireless device, e.g. user equipment, comprising a processor and associated instructions stored in a memory of the device. See fig.5 and pars.  0102-0104, UE comprising memory 520 and program code 520 stored therein; processor 540. LINDHOLM also discloses base station associated with the first or second PLMNs (see fig.1), each inherently comprising at least one processor and associated memory storing program code similar to the above user equipment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641